Case 2:

40-cv-00012-JRS-MJD Document 12 Filed 01/30/20 Page 1 of 4 PagelD #: 89

yet STEp STATES NesTaact 2s

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vpege aut. Done SANS 0 72020
US. GLERKS-OFrt¢E———
M. Ma << alae, INDIANAPOLIS, INDIANA |
Pelicner
Dodd hit 2: N-ov- OOO = Sf
b Lee yh *

 

 

 

 

 

 

 

 

oA) R. Burp. OMe)

 

 

   

WM We “pation

 

 

 

 

aon {Te at neces hy Some. ‘Te wenk
Since Wes a Nana paki Meith sous ly al

 

 

 

 

 

: ua ey A ORB Pole GW CSO)

 

 

‘ | (SZ 1% AOAVA-99-H) or 4s Az Denne
a ox iW CS TC Ye Os GANS we

 

 

 

ihm a AA 45

 

  

sin D¥. ae JoOV4-04-22 ph AY AD, previous RO-AS

 

exon Be\ley ca origindls GLA bi, pcror( peor we

 

 

0
S
fi

  

Ni va hag CaS. Vou LG \rethes VA paidsing oom

 

 

er sie a Ye \nqhiabins de Mak vant See
sagt Sang; sens Bale

 

7

Lal. Bx, 3K Nao Ne Bedly GPAD

 

 

 
Case 214

0-cv-00012-JRS-MJD Document 12 Filed 01/30/20 . Page 2 of 4 PagelD #: 90

(ue sa lasted pebibion ck 22 TAMA 1364 129)

 

* Yuet De, 18 deb Yo'-0A-3 ok AR, unit

 

 

4 “Ce MG-AS) ‘s isso),

 

Wats O58, 7% sheet Yod9-GA- I LAN, pled

 

—

Jame Messcae * \s Me ee werent rence Colesse See. bt

 

Son ak BAW ASR):

 

 

 

a DBS Solar d) Xcrd, Reattine! Aa

 

 

 
 

neers casey Ms. Ws Wec-C izes see
: 2 BH GPACH-AGS)s

 

 

~ oak UR, ro a se OS-43 oh S-38, ‘mney.

 

 

request ty UdWwrine Siemudh dhe ECE Leash Diet
Cphecss see mshi ollin 2 334 ACOK cad ie

 

2 Word: WDA, 6A DOA DEAR ob O4-4S, CM wee _

 

\nenbbsmids sped Cirdly & BT ont, AAG Glese seo Meta

 

pdakiny ok ZGASA))

 

° WB, TA RAAAARB-OA A], co okyesponse

 

ndhrudhy Me paibnaradt bs vse Ne womys <A> Nou pWneken

 

 

hale oA wll US. Senche Mirela bake

 

 

EN ;

 

 \Wadls O78, 64 WAA-CF-AD, be AK, CMO) wend:

 

\ aN Necne on inskiohianel spglovslshewng Wo suck preg C3

 

Aen iN, WR. 74 SCT oN trated polar ab 34 HAC

 

+ ocwils 28, Da\-46-o 43 -AS gansiny ladle.

 

eye

 

Osas. Voom De WE 4 ot LATS, CML) same lan) KY s\now\ne

 

 

nS Suan ales os CS onereN 3 Ss. » Xv fe ok} on weer ogo oe
RAGA, _

 

 

 

 

» \\edte (8/ 79 eho ay AS-4O BAP Prego
Case 214

PO-cv-00012-JRS-MJD Document 12 Filed 01/30/20 Page 3 of 4 PagelD #: 91

  

Shem Sav OD. Commmunicals

 

   

 

Sole Ch Ly nis) a Wal ey soi

 

 

Gad DE

 

 

 

AG ak 7 Sct ae tS

 

Voit, DE, 78 Dol 4e-Bh ok AY, DK CAR RL

 

Qp Sopart Ss Communica kina Mesegamnde Dai, shows My _

 

, sich aes ssatorah ibe| 179 Tek De

    

 

 

. iV DE a1 kee, nen

 

Qerdhy Ord exgurdns Wa=person Srwcossioa laehween MWe Pick dimer

 

 

ous) cyedcak Vi spond Ladresine Size | te gale
dee cules Coesse see inched pebity ew

  

 

 

 

 

 

unite NE, TK a6na-orty ok A, BPS anes
| beds sap Thy Ver Wee Rede ancien eke Bla

Wes Qu veh dMYs wets 2 BPA unk Mua

 

FAL4Sd Celeose See. Anstudepelaon SCG ATC). ~

 

 

The datveer also moves whe Cock bs eke iis .

 

 

“fades Ne Tallautng etki be Hee penton hed

 

 

idiccvene tn We case AP Keon ve TNs Boreas a

 

At A%-cyv- 0279 S-KEW COD. Oy mat WAI-AH- 34:

 

Eda ly Shows, Ma Ne vexpontert’s \eis\ deoadtreds

 

 

sac yD 2 ESSina, MSS oak weds! Colerze.

 

  

Faded phos A 228 DELS TAA):

 

 

 

Bit 12. Ma pales. be vwwiten Dito chelenet E

 

We Fire incic Led report-( plesse See onsteat petihos or 3K

 

Ansys

 

 Exabst 1b, Jelinkins baymter( MO Pores Co. DD

 

 

 
Case 2:

Z

O-cv-00012-JRS-MJD Document 12 Filed 01/30/20 Page 4 of 4 PagelD #: 92

 

Secon Brel sn Colecse see ng mot 3S F474); ork

 

Eek A. medio core Nok ote a) mnditrebic

 

ceimaly Gee linkot Futter CSM uhiars mesy Since LA,

 

ox lagache Un, ner AR ve DT Colease dee heb

 

pedi ak B4 & AL),

 

 

 

 

Shot Me Cou! ‘Be malate oon ‘s sae \ pul
nekite oP the censemebsacdl dace aNiys Le

 
   

 

 

   

" 4
Si pe ES aera
RO

 

 

regent LS ats sco men, ine OW”? ncyiads _

 

 

\wis ‘parma 4 by Gahcepie: acless SO Way neki

 

y ndte on Chote Gav Wand ed “—_e

 

BW. & BA. ROU 2.

 

Resa Tid ¢

 

 

estan

 

 

 

 

 

 

 

 

Ft lene ws Jes

 

Akad, Conv cen C8 OA Cae a Sh cr cS

 

 

 

ffSeme Se, SOB, arte Baton Saabs
IK

losa’

 

 

 

3 Mean S. Galles Wad, (ro Sn

 

 

 

Te pdstinun alse wales We insheepatihi ak SAWAIS oak

 

 

 

Ae ia ol ISA en Bylelat AD f , _,

 

 

 

 

 

 
